

115 HRES 843 IH: Reaffirming the importance of preserving free and fair elections and strengthening democratic institutions in the Western Hemisphere as a policy priority for the United States.
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 843IN THE HOUSE OF REPRESENTATIVESApril 24, 2018Mrs. Torres (for herself, Mr. Poe of Texas, Mr. Engel, and Mr. Francis Rooney of Florida) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the importance of preserving free and fair elections and strengthening democratic
			 institutions in the Western Hemisphere as a policy priority for the United
			 States.
	
 Whereas free, fair, transparent, and credible elections are the cornerstone of every democracy; Whereas legitimate elections that respect fundamental freedoms are characterized by transparency, accountability, security, and accessibility for all voters;
 Whereas strong democracies worldwide make for better trading partners, provide new market opportunities, improve global health outcomes, and promote economic freedom and regional security;
 Whereas several countries across Latin America are scheduled to hold presidential elections in 2018, and approximately three-quarters of the region’s citizens will choose their new leaders;
 Whereas the United States, Canada, the Caribbean, and Latin America are bound together by history, culture, and geography;
 Whereas democratic stability, regional security, and economic prosperity in the Western Hemisphere are vital to the national security interests of the United States;
 Whereas the transition to democracy has contributed to the long-term stability, security, and prosperity of nations throughout the Western Hemisphere;
 Whereas the Inter-American Democratic Charter states that representative democracy is indispensable for the stability, peace, and development of the region; Whereas the current Secretary General of the Organization of American States (OAS), Luis Almagro, has advocated on behalf of free and fair elections in the Western Hemisphere;
 Whereas in 2017, the OAS sent technical missions to observe elections in Nicaragua, Honduras, Haiti, Ecuador, and Bolivia;
 Whereas the deterioration of democratic institutions and rule of law that commenced under the leadership of President Hugo Chavez has contributed to the dictatorship that exists today in Venezuela under the leadership of President Nicolas Maduro, which has caused a serious humanitarian, economic, and security crisis that threatens the stability of the Western Hemisphere;
 Whereas the Russian Federation has repeatedly attempted to interfere in democratic elections, including in the United States, France, and Germany, including through carrying out disinformation campaigns and seeking to penetrate election infrastructure;
 Whereas there are concerns that state and nonstate actors, such as narcotraffickers, may attempt to interfere in this year’s elections in the Western Hemisphere, including through carrying out disinformation campaigns, fraud, and seeking to penetrate election infrastructure;
 Whereas any such activities have the potential to contribute to the degradation of democratic institutions and the rise of instability in the Western Hemisphere; and
 Whereas the former United States National Security Advisor has stated that there were initial signs that the Russian Federation intends to interfere in the upcoming general elections in Mexico: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the centrality to United States interests of preserving free and fair elections and advancing democratic institutions in the Western Hemisphere;
 (2)reaffirms its support for the Inter-American Democratic Charter and the work of domestic election observation and international election observation missions, such as those led by the Organization of American States and the European Union, to promote free and fair elections in the Western Hemisphere;
 (3)rejects actions by the Government of Venezuela that damage the credibility of elections in Venezuela this year;
 (4)urges political leaders and judicial authorities in the Western Hemisphere to respect the will of voters and uphold the constitutions of their respective countries; and
 (5)rejects efforts by the Russian Federation and other hostile state or nonstate actors, including narcotraffickers, to interfere with the outcomes of elections in the Western Hemisphere and urges countries in the Western Hemisphere to maintain vigilance to safeguard their democratic institutions during this year’s elections.
			